         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 1 of 42



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

CENTER FOR SCIENCE IN THE
   PUBLIC INTEREST,
1220 L St., N.W., Suite 300
Washington, D.C. 20005, and
                                        Case No. 19-1004
CHESAPEAKE INSTITUTE FOR
   LOCAL SUSTAINABLE FOOD &
   AGRICULTURE, D/B/A HEALTHY
   SCHOOL FOOD MARYLAND,
3502 Softwood Terrace
Montgomery County
Olney, MD 20832-2200,

Plaintiffs,

vs.

SONNY PERDUE, Secretary of the U.S.
   Department of Agriculture, in his
   Official Capacity,
1400 Independence Ave., S.W.
Washington, D.C. 20250,

BRANDON LIPPS, Administrator of the
   Food and Nutrition Service, in his
   Official Capacity,
3101 Park Center Dr.
Alexandria, VA 22302,

UNITED STATES DEPARTMENT OF
   AGRICULTURE,
1400 Independence Ave., S.W.
Washington, D.C. 20250, and

FOOD AND NUTRITION SERVICE,
   U.S. Department of Agriculture,
3101 Park Center Dr.
Alexandria, VA 22302,

Defendants.
          Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 2 of 42



            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiffs Center for Science in the Public Interest and Chesapeake Institute for Local

Sustainable Food & Agriculture, d/b/a Healthy School Food Maryland (collectively “Plaintiffs”)

bring this action under the Administrative Procedure Act to challenge a final rule promulgated by

the United States Department of Agriculture (“USDA” or the “Department”) in December 2018

that weakened nutrition standards at the heart of the National School Lunch and Breakfast

Programs (collectively “Programs”). These Programs implement a comprehensive and carefully

considered Congressional scheme that requires, among other things, that food served to the

nation’s children under the Programs meet standards calibrated to established nutrition science.

Together, the Programs provide more than 30 million school children, three-quarters of whom

are poor and low-income, with healthy and nutritious food every school day—food which often

comprises up to half of a participating child’s total daily caloric intake. As such, the Programs

play a critical role in shaping the diets of American children and addressing the roots of diet-

related diseases, beginning at a young age.

       In 2012, pursuant to the landmark Healthy, Hunger-Free Kids Act of 2010, USDA

promulgated nutrition standards that (among other things) required schools participating in the

Programs to: (1) make phased reductions in the sodium content of school meals from what were

(and today remain) dangerously high levels and (2) increase the amount of nourishing whole

grains served to students. Consistent with its then-longstanding interpretation of governing

statutes, the Department characterized both changes as implementing a Congressional mandate to

promulgate regulations setting nutrition standards that are based on and consistent with nutrition

science, as set forth in the Dietary Guidelines for Americans (the “Guidelines”) and the Report

issued by the Food and Nutrition Board of the National Research Council of the National




                                                 2
          Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 3 of 42



Academy of Sciences (the “IOM Report”). The Guidelines—dietary recommendations that

Congress requires USDA and the Department of Health and Human Services to issue every five

years—are based on a comprehensive review of relevant scientific evidence. They set forth daily

recommendations for salt and whole grains consumption based on evidence concerning the effect

of these and other foods or nutrients on the risk of adverse health conditions, including heart

disease, hypertension, heart failure, kidney disease, and stroke. The IOM Report provided

specific guidance to USDA on how the agency could align school nutrition standards with the

Dietary Guidelines.

       In the rule challenged here, Child Nutrition Programs: Flexibilities for Milk, Whole

Grains, and Sodium Requirements, 83 Fed. Reg. 63,775 (Dec. 12, 2018) (the “School Nutrition

Rollback Rule” or the “Rollback Rule”), the Department eviscerated these standards, delaying by

five years the second phase of sodium reductions, eliminating altogether a final sodium reduction

target needed to achieve the limits based on the Guidelines, and reducing by one-half the amount

of whole grains required to be served by the Programs so that whole grain levels likewise no

longer meet those in the Dietary Guidelines.

       In so doing, USDA unlawfully departed from Congress’s unambiguous directive that it

determine school meal requirements based on nutrition science, and instead relied on

impermissible and unsound extra-statutory factors such as students’ perceived taste preferences

for less healthy foods and some schools’ desire for operational “flexibility.” The Department

also failed to explain, or even acknowledge, that its actions constituted a fundamental change in

its interpretation of key statutes, by which it untethered the nutrition standards from the

Guidelines. Further, the Department provided no adequately reasoned explanation for modifying

existing standards. Nor did the Department adequately consider or respond to a wealth of




                                                  3
            Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 4 of 42



evidence in the record or comments—from parents, advocacy groups, school nutrition experts,

researchers, and food manufacturers alike—that opposed weakening the standards. Among other

things, those comments suggested alternative approaches that would have preserved the

standards’ scientific integrity, while addressing operational and practical concerns and protecting

the health of children. Finally, the Department employed a deeply flawed administrative process

that deprived the public of fair notice of the nature and scope of the changes adopted in the final

rule—all in violation of the basic dictates of the Administrative Procedure Act. Accordingly, the

Court should declare the Rollback Rule unlawful and set it aside, with specific direction to the

agency to issue an amended rule in accordance with its statutory duty.

                                 JURISDICTION AND VENUE

       1.       This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because this action arises under federal law.

       2.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(e)(1) because

Plaintiff Chesapeake Institute for Local Sustainable Food & Agriculture resides in this district.

                                             PARTIES

       3.       Plaintiff Center for Science in the Public Interest (“CSPI”) is a nonprofit,

nonpartisan organization with 483,500 members that is headquartered at 1220 L Street, N.W.,

Washington, D.C. 20005. Founded in 1971, CSPI is a science-based consumer advocacy

organization with twin missions to conduct innovative research and advocacy in health and

nutrition, and to provide consumers with current, objective information about their health and

well-being. In furtherance of these missions, CSPI has long worked to support Americans’

ability to eat well by transforming the food environments in schools, restaurants, grocery stores,

and public places. A particular focus of CSPI’s efforts has been to improve school meal




                                                  4
            Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 5 of 42



nutrition through a variety of activities and services, including: educating its membership and the

public about the importance of school nutrition; disseminating information on healthy school

meals to state and local governments and to school-focused organizations, including nutrition

and public health-focused organizations that work with schools; and advising partners who work

with schools and food service professionals on ways to improve the nutritional content of school

meals, and to maintain student participation and/or revenue in a healthy school meal program.

       4.       CSPI has worked to improve school foods for more than 40 years and spent the

last three decades trying to ensure that school meals meet the Dietary Guidelines’

recommendations for nutrition. In its daily operations, CSPI accomplishes these objectives by

educating its members, the public, and other nutrition and public health-focused organizations

about the Guidelines, as well as by advising school food companies and partners that work with

schools and food service professionals about how to tailor school meals to the Guidelines. Under

the nutrition standards issued by USDA in 2012, much of CSPI’s work to bring school meals

into compliance with the Guidelines was done in collaboration with the agency. CSPI also

pursued compliance with the Guidelines through its coordinating role in the National Alliance

for Nutrition and Activity (“NANA”), a coalition of more than 500 national, state, and local

organizations co-founded by CSPI in 1999, in part to educate school districts about nutrition and

ways to make improvements to school food.

       5.       With the passage of the Healthy, Hunger-Free Kids Act of 2010, and as described

in more detail below, USDA promulgated new nutrition standards based on the Guidelines

(including the sodium reduction and whole grains targets at issue in this litigation), and

undertook numerous technical assistance initiatives, pursuant to Congressional directives (e.g.,

42 U.S.C. § 1758(a)(1)(B)), to bring schools into compliance with these new standards. These




                                                 5
            Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 6 of 42



initiatives ranged from a comprehensive USDA guide on incorporating whole grain-rich

products into school menus to initiatives such as What’s Shaking: Creative Ways to Boost Flavor

with Less Sodium and Team Up for School Nutrition Success.

       6.       In support of its objective to align school meals with the Dietary Guidelines, CSPI

actively partnered with USDA to carry out technical assistance initiatives. Through this

partnership, CSPI’s operations and activities became fundamentally tied to and dependent upon

USDA’s technical assistance programs in at least two ways. First, CSPI’s partnership with

USDA on numerous initiatives gave CSPI access to fora (e.g., conferences, workshops, and

webinars) that convened a broad array of child nutrition stakeholders to help schools meet the

Guidelines’ whole grains and sodium requirements. For example, CSPI played a lead role in

working with USDA to organize a major, national back-to-school education and awareness

campaign to prepare students, parents, and schools to implement the new standards in a

coordinated, multimedia effort involving top USDA officials. CSPI was also one of more than

40 organizations that partnered with USDA on its What’s Shaking initiative, which assisted

schools in meeting sodium reduction targets through a variety of resources, including widely-

attended, agency-organized tweet chats that addressed the science of sodium reduction and

described ways for schools to reduce sodium in meals. Finally, CSPI partnered with USDA on

the Team Up for School Nutrition Success initiative. Team Up provided tailored technical

assistance to foodservice operators and school nutrition programs by convening workshops in all

seven Food and Nutrition Service regions and sponsoring Team Up Thursday webinars, to which

thousands of people tuned in. The unique nature, reach, and scope of these USDA-sponsored

events and initiatives significantly enhanced CSPI’s ability to achieve its mission to bring

schools into compliance with the Guidelines and to improve school nutrition.




                                                 6
              Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 7 of 42



         7.       Second, CSPI regularly relied on materials generated by USDA as part of these

technical assistance initiatives in its other work to optimize compliance with the Guidelines.

CSPI, for example, disseminated various USDA materials to NANA Coalition members that, in

turn, used these materials, particularly in their efforts to help bring schools into compliance with

the sodium targets.

         8.       Plaintiff Chesapeake Institute for Local Sustainable Food & Agriculture

(“CILSFA”), d/b/a Healthy School Food Maryland (“HSFM”), is a nonprofit, nonpartisan

organization incorporated in 2012 and headquartered in Rockville, Maryland. CILSFA’s address

is 3502 Softwood Terrace, Olney, MD 20832-2200, in Montgomery County. CILSFA’s mission

is to promote research and education in sustainability of the earth for future generations. In

furtherance of that mission, one of CILSFA’s primary functions is to advocate for, sponsor, and

support local programs that advance knowledge and foster the application of scientific and social

disciplines that affect the public’s health, the environment, and natural resources. To that end,

CILSFA established HSFM1 in 2012 as one of two projects through which CILSFA advocates

for wholesome, nourishing food in the Montgomery County school system and in schools across

the state of Maryland. HSFM, which has approximately 5,600 parent members, accomplishes

this objective in its daily operations by collaborating with school communities to elevate the

quality and character of school food, developing and delivering programs that advance literacy in

nutrition and health, and providing resources and information to students, parents, schools, and

the public to assist them in building a culture of health that spreads to their homes and schools.

         9.       As part of its commitment to improving school meal nutrition, HSFM conducts

numerous activities to educate and train its parent members, schools, and the public, including



1
    HSFM has formerly been known as Real Food for Kids—Montgomery.

                                                  7
          Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 8 of 42



hosting various types of community gatherings and workshops that range from panel discussions

to nutrition classes. Much of HSFM’s work in this regard involves promoting the incorporation

of the Dietary Guidelines into school meals. For example, HSFM has organized classes aimed at

teaching culinary skills to prepare meals that are both tasty and satisfy the Guidelines’ nutrition

recommendations. To educate its parent members about the Guidelines, HSFM also provides

summaries on its website of USDA’s school lunch and breakfast standards, including the targets

for sodium and whole grains that, until recently, were based on the Guidelines. Finally, HSFM

worked to improve the practical, nutritional impact of the Dietary Guidelines by submitting

comments on the expert report that formed the basis for the most recent edition of the

Guidelines.

       10.     In addition to these activities, and for the past two years, HSFM issued School

Food Environment Grades for the 24 public school districts in Maryland based on a twelve-part

rubric designed to assess how well the districts are responding to parent and public health

concerns related to school food nutrition. The School Food Environment Grades play an

important transparency function in revealing how school districts are performing relative to their

peers. By increasing transparency, the Grades serve to educate schools about new and

innovative school nutrition strategies while driving them to improve in areas where they are

lagging. The School Food Environment Grades have historically complemented HSFM’s work

on the Dietary Guidelines described above and exist against the backdrop of USDA’s school

meal standards. Accordingly, the Grades largely focused on nutrition concerns that are not

already addressed by USDA’s school meal standards, such as reliance on locally sourced

produce and access to salad bars. Given that the Guidelines’ established recommendations for

salt and whole grains were previously incorporated into USDA regulations, HSFM did not




                                                 8
          Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 9 of 42



separately grade schools on sodium and whole grains compliance, but instead relied on the

existing regulatory regime to ensure that school meals were consistent with the Guidelines.

        11.      Defendant USDA is a federal agency headquartered in Washington, D.C., at 1400

Independence Avenue, S.W., Washington, D.C. 20250.

        12.      Defendant Food and Nutrition Service (“FNS”) is a component of USDA

headquartered in Alexandria, Virginia, at 3101 Park Center Drive, Alexandria, VA 22302.

        13.      Defendant Sonny Perdue is sued in his official capacity as U.S. Secretary of

Agriculture. His official address is 1400 Independence Avenue, S.W., Washington, D.C. 20250.

        14.      Defendant Brandon Lipps is sued in his official capacity as Administrator of FNS

and Acting Deputy Under Secretary for Food, Nutrition and Consumer Services. His official

address is 3101 Park Center Drive, Alexandria, VA 22302.

                                   FACTUAL ALLEGATIONS

   I.         The National School Lunch and Breakfast Programs

        15.      In 1946, Congress enacted the Richard B. Russell National School Lunch Act (the

“School Lunch Act”), Pub. L. No. 79-396, 60 Stat. 230 (1946) (codified as amended at 42 U.S.C.

§§ 1751 et seq.), which created the National School Lunch Program in response to the fact that

millions of young American men were found unfit to serve in World War II due to malnutrition,

poor diet, and vitamin deficiencies. In providing large-scale free and subsidized lunches,

Congress sought “to safeguard the health and well-being of the Nation’s children.” 42 U.S.C.

§ 1751; see also 42 U.S.C. §§ 1758(a)(1), 1773(e)(1) (requiring meals to meet minimum

requirements based on nutritional research).

        16.      The School Lunch Act has since been amended repeatedly to expand the number

of school food programs and add nutritional requirements to improve children’s diets, nutrition,

and overall health. Today, and as relevant here, the School Breakfast and Lunch Programs serve,


                                                  9
           Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 10 of 42



respectively, some 14.7 and 29.8 million students each day.2 Of these, approximately 12.5

million students (85 percent) and 22 million students (74 percent), respectively, receive school

breakfast and lunch at a free or reduced cost.3

       17.     Over the decades, Congress shifted the focus of the Programs from primarily

combatting underconsumption to ensuring that American children receive proper nutrition both

to foster growth and development and to avoid the many chronic health consequences (including

heart disease, hypertension, stroke, obesity, type 2 diabetes, cancer, and osteoporosis) that

scientific research links to poor childhood nutrition. The result is a carefully reticulated statutory

scheme requiring that school meal standards promulgated by USDA be based on nutrition

science.

       18.     To this end, Congress amended the School Lunch Act in 1994 to require that

USDA’s school meal nutrition standards be brought “into conformance with the guidelines

contained in the most recent ‘Dietary Guidelines for Americans.’” Pub. L. No. 103-448, sec.

112, § 1760(k)(1), 108 Stat. 4699 (1994); see also S. Rep. No. 103-300, at 22 (1994) (instructing

the Secretary “to implement the dietary guidelines”). The Dietary Guidelines for Americans

provide “nutritional and dietary information and guidelines for the general public,” 7 U.S.C.

§ 5341(a)(1), that “shall be based on the preponderance of the scientific and medical knowledge

which is current at the time the report is prepared,” id. § 5341(a)(2). Before updating the

Guidelines on a five-year basis, the agencies convene a federal advisory committee of nutrition,

public health, and medical experts to review scientific literature and relevant scientific reports,



2
  USDA, Child Nutrition Tables, https://www.fns.usda.gov/pd/child-nutrition-tables (see School
Breakfast - Participation and Meals Served.pdf; National School Lunch- Participation and Meals
Served.pdf).
3
  Id.



                                                  10
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 11 of 42



including the Dietary Reference Intakes (“DRIs”),4 to prepare a report that “synthesizes current

scientific and medical evidence in nutrition … [and] outlines science-based recommendations.”5

The agencies then develop the Guidelines “based on the totality of the evidence,” using peer

review to ensure that there is an “accura[te] ... translation of the evidence from the Advisory

Report into policy language.”6 As USDA has explained, the Guidelines are “the cornerstone for

Federal nutrition programs”7 and “reflect the current science-based consensus on proper

nutrition.”8

        19.    In 2004, Congress took additional steps to ensure that school meals aligned with

the Guidelines by amending the School Lunch Act to add a provision requiring the Secretary of

Agriculture, within two years, to promulgate rules “based on the most recent Dietary Guidelines

for Americans, that reflect specific recommendations, expressed in serving recommendations, for

increased consumption of foods and food ingredients offered in school nutrition programs.” Pub.

L. No. 108-265, sec. 103, § 1758(a)(4)(B), 118 Stat. 729 (2004).




4
  DRIs are a set of reference values issued by the Food and Nutrition Board of the Institute of
Medicine of the National Academies of Sciences, Engineering, and Medicine, used to plan and
assess nutrient intakes of healthy people. See Nat’l Acads. of Sci., Eng’g, & Med., Dietary
Reference Intakes Tables and Application,
http://nationalacademies.org/hmd/Activities/Nutrition/SummaryDRIs/DRI-Tables.aspx.
5
  U.S. Dep’t of Health & Human Servs., Dietary Guidelines: Process,
https://health.gov/dietaryguidelines/process.asp.
6
  USDA & U.S. Dep’t of Health & Human Servs., Dietary Guidelines for Americans: 2015-2020
8-9 (8th ed. 2015), https://health.gov/dietaryguidelines/2015/resources/2015-
2020_Dietary_Guidelines.pdf.
7
  USDA, About the Dietary Guidelines, https://www.cnpp.usda.gov/about-dietary-guidelines.
8
  Standards in the National School Lunch and School Breakfast Program, 76 Fed. Reg. 2494,
2495 (Jan. 13, 2011); see also U.S. Dep’t of Health & Human Servs., Dietary Guidelines:
Purpose, https://health.gov/dietaryguidelines/purpose.asp (explaining that the Dietary Guidelines
“reflect[] the body of nutrition science;” provide recommendations which aim to “promote
health, prevent chronic disease, and help people reach and maintain a healthy weight;” and have
“a significant impact” because, among other things, they “form[] the basis of federal nutrition
policy and programs”).

                                                11
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 12 of 42



       20.     Finally, with the Healthy, Hunger-Free Kids Act of 2010, in recognition of the

increasing evidence connecting poor dietary habits with various adverse health outcomes,

Congress mandated additional improvements to the nutritional quality of school meals. The

2010 Act further underscored Congress’s intent that USDA’s nutrition standards be grounded in

the most recent Guidelines, and acknowledged the need for further progress to align school

meals with the Guidelines. The statute was enacted with bipartisan majorities in both Houses of

Congress, and received external support from a range of stakeholders, including public and child

health organizations, school food service professionals, researchers, food manufacturers, and

“Mission: Readiness,” an organization led by retired military generals focused on ensuring that

the U.S. armed forces can recruit sufficient numbers of healthy individuals to achieve and

maintain operational strength. Among other things, the Act mandated that the Secretary of

Agriculture, within three years, “update the meal patterns and nutrition standards for the school

lunch program … and the school breakfast program … based on recommendations made by the

[IOM Report].” Pub. L. No. 111-296, sec. 201, § 1753(b)(3)(A)(i), 124 Stat. 3183 (2010); see

also S. Rep. No. 111-178, at 4 (2010) (in explaining need for legislation, noting that “[a]ccording

to USDA, roughly 99 percent of lunches included amounts of sodium above the recommended

levels” and that children’s diets were “low in ... whole grains”). USDA commissioned the IOM

Report, released in 2009, in response to the Congressional mandate to promulgate rules “based

on the most recent Dietary Guidelines.” The IOM Report was designed to assist the Department

in aligning the school meal standards with the updated Guidelines.9



9
 Inst. of Med. of the Nat’l Acads., School Meals: Building Blocks for Healthy Children 19
(Virginia A. Stallings et al. eds., 2010), https://www.nap.edu/read/12751/chapter/1 [hereinafter
IOM Report] (“The committee’s overall task was to review and assess the food and nutritional
needs of schoolchildren in the United States on the basis of the 2005 Dietary Guidelines for



                                                12
          Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 13 of 42



         21.      Recognizing the potential for operational challenges, Congress provided for a

range of federally-funded technical assistance programs to help states, food service

professionals, and schools comply with evolving school meal standards. See, e.g., Pub. L. No.

103-448, sec. 105, § 1758(a)(2)(B), 108 Stat. 4699 (1994) (“The Secretary shall provide

technical assistance and training … to schools participating in the school lunch program to assist

the schools in complying with the nutritional requirements prescribed by the Secretary.”).10

Providing this technical assistance is an “important feature” of the Programs, necessary to

“insur[e] that the new nutritional content requirements are implemented effectively.”11 H.R.

Rep. No. 103-535, pt. 1 (1994).

   II.         The School Nutrition Rule

         22.      Since 1995, and consistent with the statutory directives outlined above, USDA

has, as required by law, based its nutrition standards for the School Lunch and Breakfast

Programs on the Dietary Guidelines.12


Americans (HHS/USDA, 2005) and the Dietary Reference Intakes (DRIs).”); see also S. Rep.
No. 111-178, at 8-9 (2010) (“In establishing nutrition standards, the Secretary is directed to
adopt measures that are consistent with the Dietary Guidelines for Americans . . . .”).
10
   See also Pub. L. No. 111-296, sec. 201, § 1753(b)(3)(F)(i), 124 Stat. 3183 (2010) (“[T]he
Secretary shall make funds available to States for State activities related to training [and]
technical assistance.”); id. sec. 209, § 1758(k)(1)(B) (providing for “training and technical
assistance to States and local educational agencies on the assessment and reporting of the school
nutrition environment”); id. sec. 244, § 3179(a) (“The Secretary, in consultation with the
Secretary of Health and Human Services, shall establish a research, demonstration, and technical
assistance program to promote healthy eating and reduce the prevalence of obesity among all
population groups but especially among children.”).
11
   The IOM Report, too, observed that it would be “essential that USDA collaborate with school
food service directors,” recommending that USDA provide “[t]echnical assistance for developing
and continuously improving menus, ordering appropriate foods (including the writing of
specifications), and controlling costs while maintaining quality.” IOM Report at 12.
12
   See National School Lunch Program & School Breakfast Program: Additional Menu Planning
Approaches, 65 Fed. Reg. 26,904, 26,904 (May 9, 2000) (stating that since 1995, school lunches
and breakfast “must meet the Dietary Guidelines”); National School Lunch Program & School
Breakfast Program: School Meals Initiative for Healthy Children, 60 Fed. Reg. 31,188, 31,188



                                                  13
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 14 of 42



       23.     In 2011, USDA published a Notice of Proposed Rulemaking (“NPRM”) to update

the school meal nutritional standards “to align them with the 2005 Dietary Guidelines for

Americans.”13 The 2005 Guidelines, for the first time, specified maximum consumption levels

for sodium and serving recommendations for whole grains. Based on these Guidelines, and the

IOM Report, the Department proposed significant revisions to the school meal standards.

       24.     Sodium: The Guidelines have long warned against a diet that is too high in

sodium, urging a reduction in salt intake due to the demonstrated relationship between high

sodium diets and adverse health conditions, like high blood pressure, stroke, heart disease, heart

failure, and kidney disease.14 In 2005, the Guidelines set a specified maximum consumption



(June 13, 1995) (adopting a provision “to incorporate the Dietary Guidelines for Americans into
program regulations,” noting that the “foundation of this final rule is the requirement that, by
School Year 1996/1997, school lunches and breakfasts comply with the recommendations of the
Dietary Guidelines for Americans”); id. at 31,192 (observing that the law “mandate[s]
compliance with the Dietary Guidelines”); id. at 31,193 (reaching same conclusion, and detailing
applicable statutory “requirement[s]”).
13
   Nutrition Standards in the National School Lunch and School Breakfast Program, 76 Fed. Reg.
2494, 2494 (Jan. 13, 2011); see also id. at 2495 (“[S]ection 9(a)(4) of the [National School
Lunch Act] was amended in 2004 requiring that meals be consistent with the most recent Dietary
Guidelines, so modifications are needed to align school meal patterns with the Dietary
Guidelines.”).
14
   See, e.g., USDA & U.S. Dep’t of Health & Human Servs., Nutrition and Your Health: Dietary
Guidelines for Americans 17-18 (1st ed. 1980),
https://health.gov/dietaryguidelines/1980thin.pdf?_ga=2.256316491.1374890595.1550846427-
813101678.1550846427 [hereinafter 1980 Guidelines]; USDA & U.S. Dep’t of Health and
Human Servs., Nutrition and Your Health: Dietary Guidelines for Americans 21-22 (2nd ed.
1985),
https://health.gov/dietaryguidelines/1985thin.pdf?_ga=2.200777454.1374890595.1550846427-
813101678.1550846427 [hereinafter 1985 Guidelines]; USDA & U.S. Dep’t of Health and
Human Servs., Nutrition and Your Health: Dietary Guidelines for Americans 23-24 (3rd ed.
1990),
https://health.gov/dietaryguidelines/1990thin.pdf?_ga=2.89468827.1402488056.1550846286-
1577757815.1550846286 [hereinafter 1990 Guidelines]; USDA & U.S. Dep’t of Health and
Human Servs., Nutrition and Your Health: Dietary Guidelines for Americans, (4th ed. 1995) (see
Choose a Diet Moderate in Salt and Sodium), https://health.gov/dietaryguidelines/dga95/
[hereinafter 1995 Guidelines]; USDA & U.S. Dep’t of Health and Human Servs., Nutrition and



                                                14
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 15 of 42



level of 2,300 mg of sodium per day—the highest daily intake level that was considered likely to

pose no risk of adverse health effects.15

       25.      USDA thus proposed in 2011 that schools participating in the Programs be

required to reduce sodium content in school meals gradually, hitting three targets over the course

of a decade, with the third target culminating in meals that achieve the Guidelines-recommended

daily consumption limit.16 The Department explained that “reducing dietary salt in adolescents

could yield substantial health benefits by decreasing the number of teenagers with hypertension

and the rates of cardiovascular disease and death as these teenagers reach young and middle age

adulthood.”17

       26.      Whole grains: Since 1980, the Guidelines consistently emphasized the need to eat

more whole grains due to the demonstrated health benefits provided by the vitamins, minerals,

fiber, and other protective nutrients found in whole grains.18 As with sodium, the 2005 Dietary



Your Health: Dietary Guidelines for Americans (5th ed. 2000) (see Choose and Prepare Foods
With Less Salt), https://health.gov/dietaryguidelines/dga2000/document/frontcover.htm
[hereinafter 2000 Guidelines].
15
   USDA & U.S. Dep’t of Health and Human Servs., Dietary Guidelines for Americans 40 (6th
ed. 2005),
https://health.gov/dietaryguidelines/dga2005/document/pdf/DGA2005.pdf?_ga=2.12473588.151
8578809.1553541287-813101678.1550846427 [hereinafter 2005 Guidelines]. The IOM Report
recommended USDA set “specifications for sodium that are to be attained by the year 2020, with
suggestions for intermediate targets.” IOM Report at 121.
16
   Specifically, USDA proposed the following sodium-reduction schedule, based on age group:
(1) two years post-implementation, school breakfasts could include no more than 540-640 mg of
sodium, and school lunches could include no more than 1,230-1,420 mg of sodium (“Target 1”);
(2) four years post-implementation, school breakfasts could include no more than 485-570 mg of
sodium, and school lunches could include no more than 935-1,080 mg of sodium (“Target 2”);
and (3) ten years post-implementation, school breakfasts could include no more than 430-500 mg
of sodium, and school lunches could include no more than 640-740 mg of sodium (“Target 3”).
76 Fed. Reg. at 2502.
17
   76 Fed. Reg. at 2502.
18
   1980 Guidelines at 5, 13-14; 1985 Guidelines at 7, 17; 1990 Guidelines at 11, 18; 2000
Guidelines at 10; see also Dietary Guidelines Advisory Comm., Report of the Dietary Guidelines



                                               15
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 16 of 42



Guidelines included specific serving information for whole grains, directing that at least half of

all grains consumed should be whole grains.19 The recommendation was based on the fiber

content and nutrient density of whole grains and research linking increased whole grain

consumption to a reduction in the risk of diabetes, coronary heart disease, and improvements in

laxation.20

       27.     USDA thus proposed in 2011 that “half of the grains offered during the school

week must be whole grain-rich” and that “[t]wo-years post implementation of the final rule, all

grains offered during the week must be whole grain-rich.”21

       28.     In 2012, USDA issued a final rule, Nutrition Standards in the National School

Lunch and School Breakfast Programs, 77 Fed. Reg. 4088 (Jan. 26, 2012) (the “School Nutrition




Advisory Committee on the Dietary Guidelines for Americans, 2000 29-30 (Feb. 2, 2000),
https://health.gov/dietaryguidelines/dgac/pdf/dgac_ful.pdf (“Substitution of whole for refined
grains may be associated with reductions in a spectrum of chronic disease risks…. Recent large
prospective association studies have provided evidence for substantial reductions in heart disease
risk associated with dietary patterns characterized by high intake of whole grain intake in both
men and women in the United States and abroad…. Intake of whole grains … may reduce risk
of hypertension…. Several case-control studies have suggested lower risk with high (vs. low)
whole grain intake for colorectal, gastric, and endometrial cancers—and likely other cancers as
well.” (citations omitted)).
19
   2005 Guidelines at 24, 36; Dietary Guidelines Advisory Comm., Report of the Dietary
Guidelines Advisory Committee on the Dietary Guidelines for Americans, 2005 (Aug. 19, 2004),
https://health.gov/dietaryguidelines/dga2005/report/HTML/D5_Carbs.htm?_ga=2.48657702.161
8938514.1550780538-395479033.1547588568 [hereinafter 2005 Report].
20
   2005 Report. The IOM Report recommended that USDA initially require half of all grains
served in school meals be whole grain-rich and that approximately three years post-
implementation, the Department “revise the standards for menu planning with regard to grains
such that the proportion of whole grain … to refined grain will exceed 50 percent.” IOM Report
at 124, 199.
21
   76 Fed. Reg. at 2500. Whole grain-rich foods “contain 100 percent whole grain or a blend of
whole-grain meal and/or flour and enriched meal and/or flour of which 50 percent is whole
grain.” USDA, Whole Grain Resource for the National School Lunch and School Breakfast
Programs: A Guide to Meeting the Whole Grain-Rich Criteria, https://fns-
prod.azureedge.net/sites/default/files/WholeGrainResource.pdf.



                                                16
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 17 of 42



Rule”). The Department explained that its intent was to “provide nutrient-dense meals (high in

nutrients and low in calories) that better meet the dietary needs of school children and protect

their health” because “all sectors of our society, including schools, [must] help children make

significant changes in their diet to improve their overall health and become productive adults.”22

The Department also found that the final rule was “projected to make substantial improvements

in meals served to more than half of all school-aged children on an average school day” and was

“a cost-effective means of conforming [the Programs’] regulations to the statutory requirements

for school meals.”23 With regard to those statutory requirements, USDA explained that the

School Nutrition Rule was necessary “to align” the “meal patterns and nutrition standards” in the

Programs with the Dietary Guidelines24 and that the Rule’s provisions were “largely based on”

recommendations made in the IOM Report.25 Consistent with Congress’s directive that school

meal standards be based on the most up-to-date Guidelines, the School Nutrition Rule took into

account both the 2005 Guidelines, on which the 2011 proposed rule had been based, and the

2010 Guidelines (discussed below), which were released after the proposed rule but prior to

issuance of the final School Nutrition Rule.26




22
   77 Fed. Reg. at 4088, 4089.
23
   Id. at 4107; see also 83 Fed. Reg. at 63,784 n.4.
24
   77 Fed. Reg. at 4088.
25
   Id.
26
   Id. Prior to issuing the 2012 School Nutrition Rule, USDA had published an additional
NPRM, Incorporating the 2010 Dietary Guidelines for Americans Into the Proposed School Meal
Patterns, 76 Fed. Reg. 15,225 (Mar. 21, 2011), to address the 2010 Dietary Guidelines,
explaining that although in 2011 it had sought “to align the school meal patterns and nutrition
standards with the 2005 DGAs, the most current at the time of publication,” the newly released
2010 Dietary Guidelines contain “changes from the 2005 recommendations which could affect
the proposed school meal patterns.” That NPRM did not make any changes to the proposed rules
regarding sodium and whole grains. See generally 76 Fed. Reg. 15,225.



                                                 17
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 18 of 42



       29.     The Department finalized the School Nutrition Rule with minimal revisions to the

proposed sodium and whole grain requirements for school meals.27

       30.     For sodium, USDA emphasized that “the average sodium content of school

lunches (for all schools) remains high [at] [m]ore than 1400 mg” and that “[r]educing the sodium

content of school meals is a key objective of this final rule reflecting the Dietary Guidelines

recommendation for children and adults to limit sodium intake to lower the risk of chronic

diseases.”28 The 2010 Guidelines adopted a recommendation similar to that provided in the 2005

Guidelines, but also demarcated the Tolerable Upper Intake Level by age. For children ages 1-3,

the Guidelines recommended consuming less than 1,500 mg of sodium per day; for children ages

4-8, less than 1,900 mg per day; for children ages 9-13, less than 2,200 mg per day; and for

children ages 14-18, less than 2,300 mg per day.29 USDA’s final rule adopted the same target

levels as had been in the proposed rule30 and set the following schedule for compliance dates to

reduce sodium in meals:

               a. Target 1: July 1, 2014 (SY 2014/2015);

               b. Target 2: July 1, 2017 (SY 2017/2018); and

               c. Target 3: July 1, 2022 (SY 2022/2023).31

       31.     USDA specifically noted that “[m]eeting the final sodium targets will enable

schools to offer meals that reflect the 2010 Dietary Guidelines’ recommendation to limit sodium




27
   77 Fed. Reg. at 4088.
28
   Id. at 4097.
29
   USDA & U.S. Dep’t of Health & Human Servs., Dietary Guidelines for Americans 76 (7th ed.
2010), https://health.gov/dietaryguidelines/dga2010/DietaryGuidelines2010.pdf [hereinafter
2010 Guidelines]. The 2015 Guidelines advise these same Tolerable Upper Intake Levels.
30
   See supra note 16.
31
   77 Fed. Reg. at 4098.



                                                 18
          Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 19 of 42



intake to less than 2,300 mg per day.”32 The target schedule was imposed, in part, to “give[]

industry more time to develop products that meet the rule’s standards.”33

         32.   For whole grains, USDA explained that whole grains are a “source of nutrients

such as iron, magnesium, selenium, B vitamins, and dietary fiber” and cited to evidence that

“eating whole grains in nutrient dense forms may lower body weight and reduce the risk of

cardiovascular disease.”34 The 2010 and 2005 Guidelines both recommended that half of all

grains consumed be whole grains,35 and the final rule’s requirements therefore were intended to

“help children increase their intake of whole grains and benefit from the important nutrients they

provide.”36 USDA set the following schedule for increasing whole grain content in school

meals:

               a. for school lunches, immediately upon implementation of the rule (SY 2012-
                  2013), whole grain-rich products must make up at least 50 percent of the
                  grains served;

               b. for school breakfasts, beginning July 1, 2013 (SY 2013/2014), whole grain-
                  rich products must make up at least 50 percent of the grains served; and

               c. for both school lunch and breakfasts, schools must offer only whole grain-rich
                  products by July 1, 2014 (SY 2014/2015) (the “100 percent whole grain-rich
                  requirement”).37

         33.   USDA defined a whole grain-rich product to include “at least 51 percent whole

grains and the remaining grain content of the product must be enriched.”38




32
   Id.
33
   Id. at 4127.
34
   Id. at 4093.
35
   The 2015 Guidelines adopt the same recommendation.
36
   77 Fed. Reg. at 4093.
37
   Id. at 4093, 4123.
38
   Id. at 4093. As described infra at ¶ 40, a process was later introduced to allow select school-
by-school, product-by-product waivers to the whole grain requirements.



                                                19
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 20 of 42



       34.     To help states and school districts implement the updated standards, and

consistent with Congress’s directives concerning technical assistance, USDA committed to

developing a variety of forms of such assistance for participating schools. The pledged

assistance included facilitating the monitoring of school meals;39 “help[ing] school foodservice

staff improve menus, order appropriate foods to meet the new meal requirements, and control

costs while maintaining quality;”40 assisting state agencies in training school food professionals

through agency-led initiatives like “Team Nutrition;”41 and developing “[r]esources and training

materials” on “identifying and purchasing whole grain-rich foods, lowering the sodium on

menus, and meeting the new meal pattern requirements.”42 Specifically with respect to sodium

reduction, USDA underscored its “commit[ment] to helping program operators reduce sodium in

school menus,” explaining that “USDA’s Team Nutrition and the National School Food Service

Management Institute have developed guidance for reducing sodium”43 and that “USDA also

continues to make low-sodium USDA Foods available to schools.”44

       35.     The School Nutrition Rule became effective on March 26, 2012, and the

compliance date, except as otherwise noted in the rule, was July 1, 2012.45

       36.     Following implementation, the School Nutrition Rule was a significant success.

Students largely accepted the healthier food offerings: studies showed that, since the School

Nutrition Rule’s implementation, children were eating 16-20 percent more vegetables, 12-23




39
   Id. at 4099.
40
   Id. at 4104.
41
   Id. at 4125, 4132.
42
   Id. at 4104.
43
   Id. at 4098.
44
   Id.
45
   Id. at 4088.



                                                20
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 21 of 42



percent more fruits, and consuming 13 percent more of their lunch entrees—all while throwing

away less food.46

       37.     Schools and industry also began adapting to the School Nutrition Rule’s updated

requirements. By 2017, approximately 85 percent of schools had met the School Nutrition

Rule’s whole grain-rich requirement without requesting a single product waiver;47 in some states,

such as Alabama, Arizona, Idaho, Massachusetts, Montana, Nevada, New Hampshire, and

Vermont, 100 percent of schools had done so.48 With respect to sodium, virtually all schools

(99.8 percent) had met the Target 1 levels.49 Although USDA has not collected data on schools’

compliance with the second sodium target, some schools had already met or were close to

meeting the Target 2 sodium levels as of 2017.50 Schools were employing a variety of

compliance techniques, including training staff to analyze nutritional content, educating students

on nutrition and menu changes, conducting student surveys and taste tests, offering spice bars

and salad bars to provide students more flavor options with less sodium, working with

companies to find products that meet schools’ nutrition needs, and sharing information with




46
   CSPI, Comment Letter on Interim Final Rule on Child Nutrition Programs: Flexibilities for
Milk, Whole Grains, and Sodium Requirements 10-11 (Jan. 29, 2018), available at
https://www.regulations.gov/document?D=FNS-2017-0021-7286 [hereinafter CSPI Comment
Letter] (citing JF Cohen et al., Impact of the New U.S. Department of Agriculture School Meal
Standards on Food Selection, Consumption, and Waste, 46 Am. J. Prev. Med. 388, 388-94
(2014); MB Schwartz et al., New School Meal Regulations Increase Fruit Consumption and Do
Not Increase Total Plate Waste, 11 Child Obesity 242, 242-47 (2015)).
47
   As described infra at ¶ 40, a process was introduced to allow select school-by-school, product-
by-product waivers to the whole grain requirements.
48
   Id. at 8 (citing USDA, Tools for Schools: Serving Whole Grain-Rich,
https://www.fns.usda.gov/healthierschoolday/tools-schools-serving-whole-grain-rich).
49
   83 Fed. Reg. at 63,785.
50
   CSPI Comment Letter at 6.



                                                21
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 22 of 42



other schools that were also working to develop and adopt best practices to comply with the

School Nutrition Rule.51

       38.     The supply of products available to schools that comply with the School Nutrition

Rule also began to increase. Some food manufacturers, for instance, made investments to reduce

sodium across their lines of consumer products, including producers of products popular with

children, such as Kraft Foods, Mars, Nestlé, General Mills, Kellogg, Revolution Foods, and

Domino’s Pizza.52

       39.     Consistent with its statutory obligations, USDA provided technical assistance to

schools that faced difficulty in complying with the School Nutrition Rule, including providing

information and conducting trainings on issues such as menu planning, recipe and food

preparation, and procurement practices.53 In partnership with organizations such as CSPI (see

supra ¶ 6), USDA also conducted programs like Team Up for School Nutrition Success and

What’s Shaking, which provided training and established a national collaborative to share

information on best practices for reducing sodium content.54

       40.     Despite the notable success, Congress enacted a series of appropriations riders

targeting particular aspects of the School Nutrition Rule. As relevant here, the final rider enacted

in 2017 (1) retained sodium Target 1 through SY 2017-2018 and (2) directed the Secretary of

Agriculture to allow states to grant waivers from the 100 percent whole grain-rich requirement



51
   Id. at 7 (citing Brooke Hardison, Training the Teachers in Our Biggest Classrooms, USDA
(Mar. 8, 2016),
https://www.usda.gov/media/blog/2016/03/8/training-teachers-our-biggest-classrooms); id. at 8.
52
   Id. at 5-6.
53
   See, e.g., USDA, National School Lunch Program: Tools for Schools,
https://www.fns.usda.gov/school-meals/tools-schools (containing a list of resources provided to
schools as part of USDA’s technical assistance).
54
   CSPI Comment Letter at 7.



                                                22
             Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 23 of 42



on a school-by-school, product-by-product basis, provided such schools were meeting the

originally-required 50 percent whole grain-rich requirement.55 The 2017 rider, by its terms, was

set to expire after SY 2017-2018, at which point school districts would be required to comply

with Target 2 for sodium reduction and the 100 percent whole grain-rich requirement, without

the whole-grain waiver process created by Congress in the rider.

     III.         Efforts to Roll Back the School Nutrition Rule

            41.      On May 1, 2017, within his first week in office, Secretary of Agriculture Sonny

Perdue signed a “proclamation” stating that it was now USDA’s intent to “provide greater

flexibility in nutrition requirements for school meal programs.”56 The statement explained the

Secretary’s desire to extend the “flexibilities” that had been available under the 2017

appropriations rider. The Secretary explained that the whole grains exemption process would

continue past its expiration through SY 2017-2018 and that “schools that meet sodium Target I

for school years 2017–2020 will be considered compliant with USDA sodium requirements,”

stressing that, “[t]he Department will take all necessary regulatory actions to implement [the

sodium] change.”57

            42.      The same day, USDA touted the “flexibilities” in a companion press release, Ag

Secretary Perdue Moves to Make School Meals Great Again.58




55
   Pub. L. No. 115-31, § 747, 131 Stat. 135 (2017).
56
   Press Release, USDA, Ag Secretary Perdue Moves to Make School Meals Great Again (May
1, 2017), https://www.usda.gov/media/press-releases/2017/05/01/ag-secretary-perdue-moves-
make-school-meals-great-again [hereinafter USDA Press Release].
57
   Proclamation by Sonny Perdue, Sec’y of Agric., USDA, on USDA Commitment to School
Meals (May 1, 2017), https://www.usda.gov/sites/default/files/documents/secretary-perdue-
child-nutrition-proclamation.pdf.
58
   USDA Press Release.



                                                     23
            Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 24 of 42



        43.     On May 22, 2017, USDA released policy guidance to Regional and State

Directors, SP 32-2017, May 22, 2017, School Meal Flexibilities for School Year 2017-2018,

advising schools that the “flexibilities” created by the 2017 appropriations rider would be in

effect for SY 2017-2018 (retaining Target 1 for sodium and allowing discrete, product-by-

product exemptions for individual schools for particular whole grain products), and underscoring

USDA’s intention to so amend the sodium and whole grain regulations.59

The Interim Final Rule

        44.     On November 30, 2017, USDA published an Interim Final Rule (“IFR”), Child

Nutrition Programs: Flexibilities for Milk, Whole Grains, and Sodium Requirements, 82 Fed.

Reg. 56,703 (Nov. 30, 2017), extending the “flexibilities” into SY 2018-19 and opening a 60-day

public comment period. The Department cited “menu planning and procurement challenges,

local operational differences, and community preferences”60 and a need for regulatory clarity

given that the food procurement cycle “may take up to a year to complete, beginning in August

of the previous school year.”61

        45.     For sodium, the IFR retained Sodium Target 1 for SY 2018-2019 (delaying

compliance with Target 2) and requested comment on the “long-term availability of this

flexibility and its impact on the sodium reduction timeline established in 2012 and, specifically,

the impact on Sodium Target 2.” The IFR made no mention of Sodium Target 3, among other

things.62



59
   Memorandum from Angela Kline, Dir., Child Nutrition Programs: Pol’y & Program Dev.
Div., on School Meal Flexibilities for School Year 2017-2018 (May 22, 2017), https://fns-
prod.azureedge.net/sites/default/files/cn/SP32-2017os.pdf.
60
   82 Fed. Reg. at 56,704.
61
   Id. at 56,705.
62
   Id. at 56,704.



                                                24
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 25 of 42



       46.     For whole grains, the IFR extended the rider’s provision for the school-by-school

and product-by-product waiver process into SY 2018-19, noting that it would “consider public

comments in order to develop a final rule that address[es] the whole grain-rich exemptions.”63

The School Nutrition Rollback Rule

       47.     USDA recorded a total of 86,247 comments on the IFR.64 Less than one percent

of the commenters supported either further delay of Target 2 or keeping the whole grain-rich

exemption process in place, as outlined in the IFR.65 A vast majority of the commenters (96

percent for sodium, and 97 percent for whole grains) favored keeping the 2012 whole grains and

sodium-reduction standards intact.66 Plaintiffs and a broad range of other commenters, from

health and nutrition policy organizations to state education officials and food manufacturers,

opposed the rollbacks.

       48.     Nonetheless, on December 12, 2018, USDA published the final School Nutrition

Rollback Rule, 83 Fed. Reg. 63,775, revising downward the sodium and whole grain standards to

an extent that eviscerated the standards and went far beyond the changes on which the

Department had sought comment.

       49.     For sodium, the Rollback Rule retained Target 1, delayed the compliance date for

Target 2 an additional five years until SY 2024-2025, and entirely eliminated Target 3,

abandoning the three-target construct set forth in the School Nutrition Rule.67 For whole grains,

the Department similarly upended the 2012 regulatory scheme, eliminating both the 100 percent




63
   Id. at 56,708.
64
   83 Fed. Reg. at 63,777.
65
   Id. at 63,778.
66
   Id. at 63,777-78.
67
   Id. at 63,776.



                                                25
            Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 26 of 42



whole grain-rich requirement and the temporary exemptions process, and instead changing the

baseline to require that only 50 percent of the grains served weekly in the Programs be whole

grain-rich.68

           50.   In this manner, the School Nutrition Rule established nutrition standards for

sodium and whole grains that are not based on—and in fact are inconsistent with— the

Guidelines, the IOM Report, and nutrition science.

           51.   USDA’s actions, findings, and conclusions in the School Nutrition Rollback Rule

are arbitrary, capricious, an abuse of discretion, and otherwise not in accordance with law in

numerous ways, including:

           52.   USDA’s gutting of the sodium and whole grains standards was contrary to

applicable statutes, which require that the nutrition standards be based on and consistent with

nutrition science, as set forth in the Dietary Guidelines and IOM Report. For instance, the

Rollback Rule eliminates sodium Target 3, which the agency previously conceded was the

earliest point at which the nutrition standards would achieve the Dietary Guidelines’ maximum

recommended intake level for sodium. The Rule also contravenes the Dietary Guidelines’

recommendation that at least half of grains consumed should be whole grains; if a school serves

the minimum amount of whole grain-rich products required under the Rollback Rule (50

percent), and its whole grain-rich products contain the minimum amount of whole grains (51

percent), only roughly a quarter of the grains served would be whole grains. The Rollback Rule

was also based on factors that lack any basis in the statute, such as perceived student taste

preferences and providing schools operational “flexibility” to serve less nutritious foods.

Because the Rollback Rule contravenes the statute, USDA is not currently in compliance with its



68
     Id.

                                                 26
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 27 of 42



mandatory duty to promulgate school nutrition regulations based on the Dietary Guidelines and

the IOM Report.

       53.     Even if the Rollback Rule did not contravene the unambiguous statutory text, it

constitutes an unreasonable interpretation of those statutes and is arbitrary because USDA failed

to provide a reasoned explanation for its changes to the sodium and whole grain standards. The

Department did not even acknowledge that it was abandoning its prior, longstanding

interpretation of applicable statutes as requiring nutrition standards to be based on and consistent

with the Dietary Guidelines. USDA failed to furnish any reasoned justification for its radical

change in statutory interpretation decoupling school meal nutrition standards from the

Guidelines.

       54.     Although the Department acknowledged that it was changing the content of the

actual nutrition standards, it also failed to provide a reasoned explanation for doing so. The

Department’s stated bases for weakening the standards included student taste preferences, “menu

planning challenges experienced by some schools,”69 and a desire “to give schools more control

over food service decisions” and to offer meals “that reflect local preferences.”70 But the

Department made no effort to ground the revised standards in nutrition science, as required by

Congress, thus departing from the factors Congress instructed the Department to consider.

       55.     The Department also stated, without elaboration or explanation, that it did not

“anticipate” that the weakened standards would “deter the significant progress made to date . . .

to achieve healthy, palatable meals for students.”71 Yet at the same time, the Department agreed




69
   Id.
70
   Id.
71
   Id. at 63,784-85.



                                                 27
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 28 of 42



with the many commenters who had pointed out that regulatory targets are “essential to

incentivize the food industry’s efforts to support the service of wholesome and appealing school

meals.”72 The Department made no effort to reconcile or explain these two inconsistent

positions, leaving wholly unaddressed the concern that rolling back standards would likely halt

industry’s progress, given evidence in the record that higher regulatory standards created the

incentive for industry to manufacture Guidelines-compliant products,73 and the specific design of

the three-tiered system, which contemplated that such a graduated target system was necessary to

provide the incentives for product innovation and development on a large scale.

       56.     The Department also stated in the final rule that it “expects the health benefits of

the meal standards” to be “mainly left intact.”74 Yet, it undertook no analysis and provided no

explanation to support this bare assertion. Nor did the Department even attempt to reconcile this

view with its previous finding that establishment of the School Nutrition Rule’s minimum

standards would generate significant public health benefits, including the “substantial health

benefits”75 from sodium reduction, which it had declared a “key objective”76 of the rulemaking.

In this way, the Department failed to consider an important aspect of the problem before it.

       57.     The Department also made no effort whatsoever to explain why such large-scale

rollbacks were necessary to respond to discrete regulatory compliance issues with the sodium

and whole grain standards—for example, specific issues with whole grains pertaining to “select



72
   Id. at 63,783.
73
   See Comment of Mars Inc., Nestle, & Unilever, Dkt. No. FNS-2017-0021 (Jan. 29, 2018)
(opposing rollbacks, and asserting that retaining the standards from the School Nutrition Rule
“will have a meaningful impact on student health and justify continued public and private efforts
to further the development of lower-sodium and whole grain-rich products”).
74
   83 Fed. Reg. at 63,784.
75
   77 Fed. Reg. at 4133.
76
   Id. at 4097.



                                                28
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 29 of 42



products that are difficult to prepare, procure, or do not appeal to students”77—and left

thoroughly unaddressed the reasonable alternative approaches suggested by many commenters.

For instance, commenters emphasized the relatively small percentage of schools that had sought

product-specific waivers from the whole grain-rich requirement. Commenters recommended

that any specific implementation challenges be addressed through the much more tailored

approach of offering targeted additional training and technical assistance, as Congress had

anticipated and provided.78

       58.     The Department similarly failed to respond to other significant comments,

including concerns that the proposed flexibilities that were contemplated in the IFR would

disparately impact low-income students in poorer schools. USDA’s only response on this point

was to direct readers to a Civil Rights Impact Analysis supposedly available for “public

inspection” at regulations.gov. That Analysis, however, was not made available at

regulations.gov until late March 2019, four months after USDA had issued the Rollback Rule.

Even then, the Analysis offers no adequate explanation. The agency expressly conceded the

existence of “racial disparities in health outcomes,” but suggested that the final rule would

“similarly impact all other racial/ethnic groups” and speculated without supporting data or

rationales that harms might not occur because states or school food agencies might decide to

“mov[e] faster towards Sodium Target 2” or to “offer exclusively whole grain-rich grains.”79

The Civil Rights Impact Analysis also falls short of what the Department’s own regulations

require. For instance, Departmental Regulation 4300-004 requires the agency to “develop and




77
   83 Fed. Reg. at 63,786.
78
   Id. at 63,782.
79
   FNS, Civil Rights Impact Analysis 5 (Oct. 15, 2018).



                                                29
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 30 of 42



implement a mitigation strategy that will eliminate, alleviate, or lessen any adverse impact(s) as a

result of a policy, action or decision.”80 But despite acknowledging the existence of racial

disparities in health outcomes, the Analysis asserted that “no disproportionate adverse impact on

the protected classes is anticipated.”81 To mitigate “unanticipated impact[s],” the Department

stated only that it would provide technical assistance and training, and will otherwise

“encourage” program operators to continue making progress toward Sodium Target 2 and

“offering more whole grain-rich options”—i.e., precisely the opposite of the changes adopted in

the Rollback Rule.82

USDA Curtails Technical Assistance Tethered to the Dietary Guidelines

       59.     With the issuance of the School Nutrition Rollback Rule, USDA ceased providing

technical assistance to align the whole grains and sodium standards with the Dietary Guidelines.

Although USDA asserts in the Rollback Rule that it will continue to offer technical assistance,

the agency has curtailed its prior, robust efforts to assist schools and nutrition professionals in

implementing the sodium and whole grains standards in the School Nutrition Rule. In at least

one instance, the agency has gone as far as removing any reference to the Dietary Guidelines

from one of its technical assistance webpages. Similarly, a new technical assistance document

issued in February 2019 emphasizes that the agency is “committed to providing . . . flexibility

with respect to the . . . whole grain-rich and sodium requirements.”83 In another publication,




80
   USDA, Departmental Regulation 4300-004 14,
https://www.ocio.usda.gov/sites/default/files/docs/2012/CRIA%20DR%204300-004-final.pdf.
81
   FNS, Civil Rights Impact Analysis 13 (Oct. 15, 2018).
82
   Id. at 13-14.
83
   USDA, Child Nutrition Programs: Flexibilities for Milk, Whole Grains, and Sodium
Requirements, https://fns-prod.azureedge.net/sites/default/files/cn/MealFlexSY18-19andSY19-
20.pdf.



                                                  30
            Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 31 of 42



Balancing Nutrition and Taste: USDA Flexibilities Improve School Meal Service, issued in

March 2019, USDA featured a nutrition director from South Dakota, who “explained that

without USDA’s flexibility on sodium standards, her school district would have had to sacrifice

meal taste, like serving salad without dressing or hamburgers without ketchup.”84 The March

2019 publication also featured a school food industry executive, who explained that “the

flexibilities allow schools to serve more grain products, such as non-whole grain tortillas, pasta,

pizza and white rice.”85 Consistent with this new messaging, USDA’s What's Shaking initiative

on sodium reduction has become inactive and no longer hosts webinars or generates new

materials intended to help schools reach Targets 2 and 3. In sum, rather than helping schools to

meet the previously adopted, Guidelines-compliant sodium and whole grains targets, USDA is

instead actively encouraging schools to backslide to less healthy meals under the new, weakened

standards.

     IV.         DRIs and 2020 Dietary Guidelines

           60.      On March 5, 2019, the National Academy of Sciences issued the DRIs on sodium

that will form the basis of sodium recommendations for the forthcoming 2020 Dietary

Guidelines.86 The DRIs began with the observation that consumption of sodium by the “vast



84
   Wayne Maloney, Balancing Nutrition and Taste: USDA Flexibilities Improve School Meal
Service, USDA (Mar. 8, 2019), https://www.usda.gov/media/blog/2019/03/08/balancing-
nutrition-and-taste-usda-flexibilities-improve-school-meal-service.
85
   Id.
86
   Nat’l Acads. of Sci., Eng’g, & Med., Dietary Reference Intakes for Sodium and Potassium
(Virginia A. Stallings et al. eds., 2019),
http://www.nationalacademies.org/hmd/Reports/2019/dietary-reference-intakes-sodium-
potassium.aspx [hereinafter Sodium DRIs]; see also USDA & U.S. Dep’t of Health and Human
Servs., Process to Develop the 2020-2025 Dietary Guidelines for Americans 4,
https://www.cnpp.usda.gov/sites/default/
files/dietary_guidelines_for_americans/RevisedTopicsAndQuestions-ListA.pdf (indicating it is
“expected that [the Sodium DRIs] will be reflected” in the 2020 Dietary Guidelines).



                                                  31
           Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 32 of 42



majority of the U.S. ... population[]” is above recommended levels.87 The DRIs left the

recommended maximum daily intake of sodium at 2,300 mg a day but lowered the recommended

maximum intake for children aged 4-13 (from 1,900 to 1,500 mg for 4 to 8-year-olds, and from

2,200 to 1,800 for 9 to 13-year-olds).88 The DRIs classified those recommendations as Chronic

Disease Risk Reduction intakes, rather than Upper Tolerable Intake Levels (the term used in

prior DRIs), because the committee concluded there was sufficient evidence to establish the

causal relationship between reducing sodium intake below those levels and lowering

“cardiovascular disease risk, hypertension risk, systolic blood pressure, and diastolic blood

pressure . . . within the apparently healthy population.”89 In sum, current levels of sodium in the

diet are well recognized to increase the susceptibility of children to chronic disease and should

be lowered to address disease risk.

          61.      The DRIs further demonstrate the degree to which the weakened sodium

requirements in the Rollback Rule diverge from Congress’s mandate and will delay progress to

protect child health. At the current Target 1 levels that remain in effect until 2024, a single

elementary school lunch has more than 82 percent of the current DRIs’ daily recommended

sodium.

     V.         Injuries to Plaintiffs

          62.      In gutting the salt and whole grains standards so that they are no longer consistent

with the Dietary Guidelines, the Rollback Rule will have imminently harmful effects on

children’s diets and overall health. As a direct result of the weakened standards in the Rule,



87
   Sodium DRIs at 12.
88
   Id. at 11.
89
   Nat’l Acads. of Sci., Eng’g, & Med., Consensus Study Report Highlights: Dietary Reference
Intakes for Sodium and Potassium 3 (Mar. 2019),
https://www.nap.edu/resource/25353/030519DRISodiumPotassium.pdf.

                                                    32
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 33 of 42



children, including children of Plaintiffs’ members, will consume food that is higher in sodium

and contains fewer nutrient-dense whole grains. To be sure, USDA portrays the rollbacks on salt

and whole grains as merely creating a floor that school districts may choose to rise above. But

multiple school districts—from Montgomery County, Maryland to Olympia, Washington—

already made clear that they intend to make use of the Rollback Rule’s weakened standards and

thus will depart from the Guidelines in their salt and whole grain offerings. Indeed, in the March

2019 publication discussed above, USDA itself trumpeted the example of a nutrition director

from South Dakota who indicated that her district will now offer saltier foods than it would have

under the prior rule.

       63.     In multiple ways, the Rollback Rule directly conflicts with, impairs, and frustrates

CSPI’s mission and activities by impeding its ability and efforts to bring school meals into

compliance with the Dietary Guidelines’ recommendations on sodium and whole grains.

       64.     As a direct result of the Rollback Rule, and the agency’s corresponding retreat

from technical assistance, CSPI can no longer partner with USDA to assist schools in meeting

the Dietary Guidelines’ recommendations on sodium and whole grains. In the absence of this

technical assistance, CSPI has been deprived of USDA-generated materials on which it routinely

relied in the past to assist schools with meeting the 100 percent whole grain-rich requirement and

the graduated sodium reduction targets. In addition, and going forward, CSPI is also no longer

able to rely on USDA initiatives to create fora that would be broadly attended by school-nutrition

stakeholders for the express purpose of collaborating to help schools comply with the Dietary

Guidelines. This makes CSPI’s goal of aligning school meals to the Dietary Guidelines much

more difficult to accomplish, requiring CSPI to undertake on its own much of the work for which

it was previously able to rely on USDA. As a result, CSPI already has diverted significant staff




                                                33
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 34 of 42



time and resources from other organizational priorities in order to help fill the gaps left by

USDA. In an effort to replicate the initiatives it once undertook in partnership with USDA, CSPI

already has taken steps to identify target audiences; develop suitable services to educate schools

on the Guidelines’ sodium and whole grain recommendations; and to mobilize partners and

parents to encourage schools to maintain standards in line with the Dietary Guidelines,

notwithstanding USDA’s weakened standards. Of course, even with the organization’s most

resource-intensive efforts, CSPI will not be able to replicate the impact of prior initiatives

lacking the help, nationwide reach, and imprimatur of USDA.

       65.     The Rollback Rule has also harmed and will continue to harm CSPI by creating

an informational gap regarding whether schools are meeting the whole grain and sodium

recommendations in the Dietary Guidelines, or are falling short. Under the School Nutrition

Rule, schools were obligated to provide meals that were consistent with the Dietary Guidelines’

whole grain and sodium recommendations on the required, phased timeline. To qualify for

additional reimbursement consistent with the School Nutrition Rule, each school district was also

required to certify (see 42 C.F.R. § 210.7) that it was meeting the school meal standards, which

in turn indicated compliance with the Guidelines. Thus, CSPI had access to data regarding the

scale of school meal compliance with the Guidelines and was able to work with USDA to help

the entire community of participating schools make concrete, measurable progress towards these

goals. But under the Rollback Rule, those data are now unavailable because CSPI can no longer

rely on compliance with USDA standards as a measure of compliance with the Guidelines.

Accordingly, CSPI has no way of knowing whether schools are backsliding on whole grains and

sodium. This information gap is especially pronounced with respect to whole grains. Under the

prior regime, schools not complying with the Guidelines would seek a waiver from their state




                                                 34
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 35 of 42



agencies on a product-by-product basis: this yielded specific data on whole grains compliance

that CSPI was able to access. Under the Rollback Rule, schools are no longer required to seek a

waiver to depart from the Guidelines’ 100 percent whole-grain rich requirement, making it far

more difficult (if not impossible) for CSPI to know how many schools are failing to meet the

Dietary Guidelines’ whole grain recommendations.

       66.     In response, CSPI has been compelled to dedicate valuable staff time and

resources to conducting its own informational outreach to state child nutrition directors and

school districts to ascertain their plans for whole grains and sodium reduction—information that

CSPI relies on to appropriately target further services to districts that are in danger of failing to

meet the Guidelines’ recommendations for sodium and whole grains. But for USDA’s decision

to issue the Rollback Rule, CSPI would not have had to undertake these data-collection efforts.

       67.     CSPI’s activities are also impaired by the misinformation that is a direct result of

the Rollback Rule’s departure from the statutory requirement that school meals comply with the

Guidelines. In departing from the Guidelines’ sodium and whole grain-rich requirements, the

agency has created the incorrect public impression that the weakened standards are lawful and

that there is no harm to students when schools comply only with the weakened standards. To

counteract the false impression that departing from the Guidelines is either acceptable or healthy,

CSPI has had to (and is continuing to) undertake numerous public education, outreach and

training efforts for a wide range of audiences (e.g., CSPI’s members, the public, school nutrition

constituencies, and state and local governments). Such efforts are necessary to explain anew that

the Guidelines’ recommendations for sodium reduction and whole grains are grounded in

nutrition science, that the USDA’s new standards are no longer tied to the Guidelines’

recommendations, and that failing to meet these recommendations would have significant health




                                                  35
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 36 of 42



consequences. These activities have included (and continue to include) preparing various new

educational materials and assisting partner organizations working with schools in procuring

Guidelines-compliant lower sodium and whole grain-rich products. But for the Department’s

Rollback Rule, CSPI would not have needed to undertake these extensive efforts.

       68.     Finally, CSPI has been injured by USDA’s failure to give fair notice in the IFR

that the agency was considering, among other things, eliminating Target 3 for sodium reduction

or weakening the whole grains standard to require only that 50 percent of grains be whole grain-

rich. Had CSPI had proper notice of these contemplated changes to the School Nutrition Rule, it

would have submitted additional comments concerning, among other things, the significant

public health consequences and adverse effect on the school foods marketplace that are the

inevitable result of these changes.

       69.     In multiple ways, the Rollback Rule also directly conflicts with, impairs, and

frustrates HSFM’s mission and activities by impeding its ability and efforts to improve school

nutrition, including its efforts to optimize the Guidelines’ impact on school meals.

       70.     As a direct result of the Rollback Rule, HSFM now has to work much harder to

influence schools and educate its parent members and the public about school nutrition because it

must bridge the information gap with respect to which schools are meeting the whole grain and

sodium recommendations in the Dietary Guidelines. Similar to CSPI (see supra ¶ 65), the prior

regulatory regime enabled HSFM to rely on data regarding school meal compliance with USDA

standards, which in turn indicated compliance with the Dietary Guidelines. But under the School

Nutrition Rollback Rule, compliance with USDA standards no longer indicates compliance with

the Guidelines, making it impossible for HSFM to know whether schools are, or are not, meeting

the Guidelines’ recommendations. This reduces the force and effect of HSFM’s programming




                                                36
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 37 of 42



and undermines the usefulness of HSFM’s summaries of current USDA regulations as a tool to

promote compliance with the Guidelines, as parents can no longer assume that schools which

meet USDA standards are also in compliance with the Guidelines. In response, HSFM has been

compelled to divert valuable staff time and resources from other organizational tasks to revising

its programs. For example, in direct response to the Rollback Rule, HSFM has begun conducting

(and continues to conduct) outreach to school districts across the state to obtain information

concerning plans to reverse progress on sodium reduction and whole gains, so that it can assess

how best to adapt its efforts to keep parents and the public apprised of the sodium and whole

grains content of school meals in these districts. HSFM’s newly adapted efforts have already

entailed (and will continue to entail) evaluating the nutrition content of individual school menu

items that districts contemplate offering in the future, to assess Guidelines compliance.

       71.     HSFM also has been forced to devote organizational time and resources to

revising its School Food Environment Grades in an effort to fill the information vacuum created

by the new USDA rule and encourage schools to continue compliance with the Guidelines. As

noted above, the School Food Environment Grades did not previously rate schools on the sodium

and whole grains content of their meals. Under the Rollback Rule, however, the federal

standards are no longer tied to achieving compliance with the Dietary Guidelines. In response,

HSFM has already made preparations to supplement the survey that is the basis for the School

Food Environment Grades with additional questions probing districts’ plans with respect to the

newly weakened sodium and whole grains standards. HSFM is taking further steps to revise the

rubric to award additional points to districts that commit to not roll back standards in response to

the new rule. But for the Rollback Rule, HSFM would not have had to revise its School Food

Environment Grades in this manner.




                                                 37
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 38 of 42



       72.     HSFM’s activities are additionally impaired by the misinformation (see supra

¶ 67) that is a direct result of the Rollback Rule’s departure from the statutory requirement that

school meals comply with the Guidelines. HSFM has had (and will continue) to dedicate time

and resources to counteract the false impression created by the Rule that departing from the

Guidelines’ recommendations is either acceptable or healthy by, among other things, preparing

educational materials on the rollbacks for its parent members, organizing a school foods panel

focused on the harmful effects of the newly weakened standards, and expressing concerns to

local school board and statewide bodies.

       73.     Finally, HSFM has been injured by USDA’s failure to give fair notice in the IFR

that the agency was considering, among other things, eliminating Target 3 for sodium reduction

or weakening the whole grains standard to require only that 50 percent of grains be whole grain-

rich. Had HSFM had proper notice of these contemplated changes to the School Nutrition Rule,

it would have submitted additional comments concerning, among other things, the harmful health

effects of higher sodium consumption and lower levels of whole grains.



                                         Claim for Relief

                                         Count One
              (Violation of the Administrative Procedure Act, 5 U.S.C. § 706(2))


       74.     The Administrative Procedure Act (“APA”) requires this Court to “hold unlawful

and set aside” agency action that is “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.” 5 U.S.C. § 706(2)(A).

       75.     The School Nutrition Rollback Rule is final agency action.




                                                 38
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 39 of 42



       76.     The School Nutrition Rollback Rule is arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law, in contravention of the APA, in at least the

following ways, because Defendants:

       a. acted outside their statutory authority and in contravention of their statutory duty to
          issue regulations based on nutrition science, as set forth in the Dietary Guidelines and
          IOM Report;

       b. failed to acknowledge, or provide a reasoned explanation for, a significant change in
          their interpretation of school lunch and breakfast program statutes, a view that had
          engendered reliance interests by multiple parties and stakeholders;

       c. failed to provide a reasoned explanation for changing the 2012 sodium and whole
          grains standards;

       d. failed to respond adequately to comments and improperly limited the comments
          considered;

       e. failed to consider important aspects of the problem before them and relied on factors
          other than those Congress directed them to consider;

       f. failed to consider or address plausible alternatives submitted in response to the IFR;
          and

       g. made findings and conclusions that are unsupported by the record.

                                         Count Two
               (Violation of the Administrative Procedure Act, 5 U.S.C. § 553)

       77.     The APA requires an agency to publish “either the terms or substance of the

proposed rule or a description of the subjects and issues involved” in its proposed rulemaking

and “give interested persons an opportunity to participate in the rule making.” 5 U.S.C.

§ 553(b)(3), (c).

       78.     The APA requires this Court to “hold unlawful and set aside agency findings, and

conclusions found to be … without observance of procedure required by law.” 5 U.S.C.

§ 706(2)(D).




                                                39
         Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 40 of 42



       79.     Defendants neither described nor gave notice of important aspects of the School

Nutrition Rollback Rule in the IFR, including that they were considering fully eliminating Target

3 for sodium, delaying the compliance date for Target 2 so substantially, and substituting a

blanket requirement that only 50 percent of grains be whole grain-rich instead of the existing 100

percent whole grain-rich requirement, either alone, or paired with the exemption process. That

failure of notice prejudiced Plaintiffs and other commenters, who would have submitted

information explaining why the rollbacks ultimately adopted by the agency were unsound legally

and as a policy matter, and harmful to child health.

       80.     Accordingly, the School Nutrition Rollback Rule violates 5 U.S.C. § 553 and was

not a logical outgrowth of the IFR, and therefore should be declared unlawful and set aside under

the APA, 5 U.S.C. § 706(2).



                                        Count Three
              (Violation of the Administrative Procedure Act, 5 U.S.C. § 706(1))

        81.    The APA provides that a court “shall compel agency action unlawfully withheld

or unreasonably delayed.” 5 U.S.C. § 706(1).

        82.    Congress has imposed a mandatory, non-discretionary duty on the Secretary of

Agriculture to promulgate school nutrition regulations, by a date certain, that are based on

nutrition science, as set forth in the Dietary Guidelines and IOM Report.

        83.    Because the Rollback Rule is not based on the Dietary Guidelines or IOM Report,

Defendants are currently in contravention of that statutory duty, and have therefore unlawfully

withheld and/or unreasonably delayed agency action.




                                                40
        Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 41 of 42




                                        Prayer for Relief

WHEREFORE, Plaintiffs pray that this Court:

   1.     declare that the School Nutrition Rollback Rule is arbitrary, capricious, an abuse of

          discretion, or contrary to law insofar as it delays sodium-reduction Target 2, rescinds

          sodium-reduction Target 3, and eliminates the 100 percent whole grain-rich

          requirement;

   2.     vacate the portions of the School Nutrition Rollback Rule related to sodium and

          whole grains;

   3.     order Defendants to reinstate the sodium and whole grain requirements originally

          established in the School Nutrition Rule, or otherwise promulgate regulations which

          set sodium and whole grain requirements that are based on the Dietary Guidelines and

          the IOM Report;

   4.     award Plaintiffs their costs and reasonable attorney fees; and

   5.     grant all other appropriate relief.




                                                41
       Case 8:19-cv-01004-GLS Document 1 Filed 04/03/19 Page 42 of 42



Dated: April 3, 2019                        Respectfully submitted,

                                           /s/ Conrad Bolston

Karianne M. Jones* (D.C. Bar No. 187783)   Jeremy Marwell* (D.C. Bar No. 1000299)
Josephine Morse* (D.C. Bar No. 1531317)    Conrad Bolston (MD Bar No. 19854)
Democracy Forward Foundation               Kristen Miller* (D.C. Bar No. 229627)
P.O. Box 34553                             Vinson & Elkins LLP
Washington, D.C. 20043                     2200 Pennsylvania Avenue, N.W.
(202) 448-9090                             Suite 500 West
jmorse@democracyforward.org                Washington, D.C. 20037
kjones@democracyforward.org                (202) 639-6500
                                           jmarwell@velaw.com
                                           cbolston@velaw.com
                                           kmiller@velaw.com

                                           Counsel for Plaintiffs

                                           *Motion for Admission Pro Hac Vice forthcoming




                                           42
